DETAILED ACTION
	This Office action is in response to the amendments filed January 11, 2021 and the request for continued examination of application 15/508,860.  Claims 1, 2, and 14 have been amended; claims 1-3, 5, 7, 8, 12, 14, 16-21, 23, and 24 are currently pending, wherein claims 3, 5, 7, 8, and 23 are withdrawn from consideration.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .  In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant’s submission filed on January 11, 2021 has been entered.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:


Claim 2 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 2 recites the limitation “the one or more indicator chemicals” in lines 1-2; however, there is insufficient antecedent basis for this limitation in the claims.  For examination purposes, the above limitation of claim 2 has been interpreted as “the color changing chemicals” as recited in claim 14, from which claim 2 depends.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 12, and 18 are rejected under 35 U.S.C. 103 as being unpatentable over Mason (US Patent 4,488,547), in view of McAllister et al. (US Patent 4,155,358), in further view of Wing (US Patent 4,365,627), and in even further view of Holmquist-Brown et al. (US Patent Pub. 2010/0294272).
Regarding claim 1, Mason discloses a disposable particulate filtration mask (face mask) comprising an interior surface (surface of layer 50 configured to face towards the user when the mask is worn) configured to be located proximate to a user’s face, an exterior surface (surface of layer 22 configured to face away from the user when the mask is worn) located opposite to the interior surface, a particulate filtering fabric material (filter element 50), and an end of service 
McAllister discloses a disposable particulate filtration mask (respirator 10) comprising a particulate filtering nonwoven fabric material (retainer web 22) and an end of service life indicator (indicator 23) (Fig. 1; column 2, lines 28-37).  Therefore, it would have been obvious to one having ordinary skill in the art, before the effective filing date of the invention, to modify the particulate filtration fabric material of the mask taught by Mason to be nonwoven as taught by McAllister since it has been held to be within the general skill of a worker in the art to select a known material on the basis of its suitability for the intended use as a matter of obvious design choice.  In re Leshin, 277 F.2d 197, 125 USPQ 416 (CCPA 1960).  However, the combination of Mason and McAllister fails to teach that use life of the disposable particulate filtration mask is customizable based on at least one of particles to be filtered by the disposable particulate filtration mask and a location of the user when wearing the disposable particulate filtration mask.  The combination of Mason and McAllister further fails to teach that the one or more indicator chemicals comprises at least one of a pH indicator, litmus, methyl red, methyl orange, bromocresol green, and phenol.
Wing discloses a filter-type respirator canister (101) comprising a filtering material (111, 112) and an end of service life indicator (warning device 107) comprising one or more indicator chemicals, wherein use life of the filtering material is able to be customized based on at least particles (impurities) to be filtered since the filtering material may be selected to remove many 
Holmquist-Brown discloses a filter cartridge (12) for a mask (respirator 10) comprising an interior surface (of housing 22 sidewall 26), an exterior surface located opposite to the interior surface, a particulate filtering fabric material (filter material 42), an end of service life indicator (ESLI 40) comprising one or more indicator chemicals incorporated into the particulate filtering fabric material, wherein the one or more indicator chemicals change color in a way correlating to an indication of an end of service life of the particulate filtering fabric material, and a reference color strip (reference indicator 52) attached to the mask, wherein end of service life for the particular filtering fabric material is indicated when the color change of the one or more indicator chemicals matches the reference color strip (Figs. 2-3; ¶ 0034-0036 & 0049).  Therefore, it would have been obvious to one having ordinary skill in the art, before the effective filing date of the invention, to modify the mask taught by the combination of Mason / McAllister / Wing to include a reference color strip attached to the mask as taught by Holmquist-Brown for the purpose of easily identifying when the filtering nonwoven fabric material has met the end of its service life.
Regarding claim 12, the combination of Mason / McAllister / Wing / Holmquist-Brown discloses the invention substantially as claimed, as described above, and Mason further discloses that the one or more indicator chemicals (in layer 21) are located on the interior surface of the mask (Fig. 2) and Holmquist-Brown further discloses that the one or more indicator chemicals (in indicator 40) are located on a strip that is incorporated into the filter material (42) by attaching to the interior surface of the mask (Figs. 3 & 5; ¶ 0034 & 0040).  Therefore, it would have been an obvious matter of design choice, to one having ordinary skill in the art, to modify the mask taught by the combination of Mason / McAllister / Wing / Holmquist-Brown such that the one or more indicator chemicals are located on a strip that is incorporated into the nonwoven fabric material by attaching to the interior surface of the mask as further taught by Holmquist-Brown for the purpose enabling easy attachment of the end of service life indicator to the mask by various known means.
Regarding claim 18, the combination of Mason / McAllister / Wing / Holmquist-Brown discloses the invention substantially as claimed, as described above, and Mason further discloses that particles filtered by the mask are harmful (column 1, lines 15-17) and McAllister further discloses that particles filtered by the mask are harmful chemicals (column 6, lines 25-29).  Therefore, it would have been obvious to one having ordinary skill in the art, before the effective filing date of the invention, to construct the mask taught by the combination of Mason / McAllister / Wing / Holmquist-Brown such that the particles filtered by the mask are harmful chemicals as further taught by McAllister for the purpose of preventing the spread of toxic substances to patients in a medical setting.

Claims 14, 2, 16, 17, 19-21, and 24 are rejected under 35 U.S.C. 103 as being unpatentable over Mason (US Patent 4,488,547), in view of Wing (US Patent 4,365,627), and in further view of Holmquist-Brown et al. (US Patent 8,336,543).
Regarding claims 14 and 17, Mason discloses a method for determining end of service life for a disposable particulate filtration mask, the  method comprising the steps of determining a correlation between exhalation form a user and the service life the disposable particulate filtration face mask, incorporating color changing indicator chemicals (21) on an interior surface (60) of the disposable particulate filtration face mask, determining a color change standard for the color changing indicator chemicals at the end of the service life of the disposable particulate filtration face mask, and monitoring a reaction of the color changing indicator chemicals with one or more of water and carbon dioxide from the user’s exhalation to determine the end of service life (Figs. 1-3; column 1, lines 36-41 & 56-62; column 2, lines 16-34).  However, Mason fails to teach that use life of the disposable particulate filtration mask is customizable based on at least one of particles to be filtered by the disposable particulate filtration mask and a location of the user when wearing the disposable particulate filtration mask.  Mason further fails to teach that the color changing indicator chemicals comprises at least one of a pH indicator, litmus, methyl red, methyl orange, bromocresol green, and phenol.
Wing discloses a method for determining end of service life for a disposable filter-type respirator canister (101) comprising incorporating color changing indicator chemicals (warning device 107) into a filtering material (111, 112), wherein use life of the filtering material is able to be customized based on at least particles (impurities) to be filtered since the filtering material may be selected to remove many different types of impurities which are matched with a color-changing indicator, and wherein the one or more indicator chemicals comprise at least methyl red (column 2, lines 40-65; column 3, lines 22-29).  Therefore, it would have been obvious to one having ordinary skill in the art, before the effective filing date of the invention, to modify the one or more indicator chemicals of the method taught by Mason to be selected based on particles to filtered as taught by Wing for the purpose of enabling the mask to indicate the presence of a selected impurity.  Further, it would have been obvious to one having ordinary skill in the art, before the effective filing date of the invention, to modify the color changing indicator chemicals 
Holmquist-Brown discloses a method for determining end of service life for a filter cartridge (12) for a face mask, the method comprising the steps of incorporating color changing indicator chemicals (40) into the filter cartridge, determining a color change standard for the color changing indicator chemicals at the end of the service life of the filter cartridge, installing a color reference strip (52) onto the filter cartridge, wherein the color reference strip comprises the determined color change standard, and monitoring a reaction of the color changing indicator chemicals to determine the end of service life by comparing the color changing indicator chemicals to the color reference strip (Figs. 2-3; ¶ 0034-0036 & 0049).  Therefore, it would have been obvious to one having ordinary skill in the art, before the effective filing date of the invention, to modify the method taught by the combination of Mason and Wing to include installing a color reference strip comprising the determined color change standard as taught by Holmquist-Brown for the purpose of easily identifying when the color change is of such significance that the filtering disposable filtration face mask has met the end of its service life.
Regarding claim 2, the combination of Mason / Wing / Holmquist-Brown discloses the method substantially as claimed, as described above, and Mason further discloses that the color changing indicator chemicals (in layer 21) are located on an interior surface (60) of the mask (Fig. 2) and Holmquist-Brown further discloses that the color changing indicator chemicals (in indicator 40) are located on a strip that is incorporated into a nonwoven fabric material (42+54+56) by attaching to the interior surface of the mask (Figs. 3 & 5; ¶ 0034 & 0040).  Therefore, it would have been an obvious matter of design choice, to one having ordinary skill in the art, to modify the method taught by the combination of Mason / Wing / Holmquist-Brown such that the color changing indicator chemicals are located on a strip that is incorporated into nonwoven fabric material by attaching to the interior surface of the mask as further taught by 
Regarding claim 16, the combination of Mason / Wing / Holmquist-Brown discloses the method substantially as claimed, as described above, and Mason further discloses correlating one or more of carbon dioxide and water reacting with the color changing indicator chemicals with exhalation (column 1, lines 8-23) and Holmquist-Brown further discloses correlating between an amount of contaminants (based on a percentage of useful life) with the color changing indicator chemicals (¶ 0003-0004, 0010, & 0049).  Therefore, it would have been obvious to one having ordinary skill in the art, before the effective filing date of the invention, to modify the method taught by the combination of Mason / Wing / Holmquist-Brown to include correlating an amount of the one or more of carbon dioxide and water reacting with the color changing indicator chemicals with exhalation as further taught by Holmquist-Brown for the purpose of identifying if there is a percentage of life of the filtration mask still available or the filtration face mask has met the end of its service life.
Regarding claim 19, the combination of Mason / Wing / Holmquist-Brown discloses the method substantially as claimed, as described above, and Holmquist-Brown further discloses adding the color changing indicator chemicals into a nonwoven fabric particulate filtration material (42+54+56) of the filter cartridge (Fig. 3; ¶ 0037 & 0051).  Therefore, it would have been obvious to one having ordinary skill in the art, before the effective filing date of the invention, to modify the method taught by the combination of Mason / Wing / Holmquist-Brown to add the color changing indicator chemicals into a nonwoven fabric particulate filtration material as further taught by Holmquist-Brown for the purpose of effectively removing particulates.
Regarding claims 20 and 21, the combination of Mason / Wing / Holmquist-Brown discloses the method substantially as claimed, as described above, and Holmquist-Brown further discloses that the color changing indicator chemicals are indirectly correlated to the end 
Regarding claim 24, the combination of Mason / Wing / Holmquist-Brown discloses the method substantially as claimed, as described above, and Holmquist-Brown further discloses adding a plurality of different indicator chemicals, each of which is configured to react with a different particle, and determining a change color standard for each of the plurality of different indicator chemicals for indicating the end of the service life of the filter cartridge based on accumulation of the related particle corresponding to each of the plurality of different indicator chemicals (¶ 0034, 0036, & 0050).  Therefore, it would have been obvious to one having ordinary skill in the art, before the effective filing date of the invention, to modify the method taught by the combination of Mason / Wing / Holmquist-Brown to add a plurality of different indicator chemicals each configured to react with a different particle and determining a change color standard for each of the plurality of different indicator chemicals as further taught by Holmquist-Brown for the purpose of more accurately indicating the end of service life of the disposable particulate filtration face mask due to one or more various contaminants.
Response to Arguments
Applicant's arguments filed January 11, 2021 have been fully considered but they are not persuasive.
In response to Applicant’s argument that Mason fails to teach that the end of service life indicator is located on the interior surface, the examiner disagrees.  The interior surface of the mask taught by Mason is provided by the interior surface of the filter layer (50) since the cover layer (60) is optional and not required (column 2, lines 33-34), wherein the end of service life indicator (21) would be configured to be positioned adjacent the user’s face.
In response to Applicant’s argument that the systems disclosed by Wing and Holmquist-Brown are completely different from the system disclosed by Mason such that the proposed modification of Mason with the teachings of Wing and Holmquist-Brown would render the mask taught by Mason unsuitable or inoperable for its intended purpose, the examiner disagrees.  The test for obviousness is not whether the features of a secondary reference may be bodily incorporated into the structure of the primary reference; nor is it that the claimed invention must be expressly suggested in any one or all of the references.  Rather, the test is what the combined teachings of the references would have suggested to those of ordinary skill in the art.  See In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981).
First, Wing was relied upon to teach the selection of different types of color-changing indicators for detecting corresponding impurities, wherein the above rejections only propose to modify the indicator chemicals of the mask taught by Mason to be selected for the type of impurities to be filtered as taught by Wing for the purpose of enabling the mask to indicate the presence of a selected impurity, including acidic impurities.  However, the above rejections do not propose to modify the structure of the mask taught by Mason to include the canister taught by Wing and therefore would not render the mask taught by Mason unsuitable or inoperable.
Second, Holmquist-Brown was relied upon to teach the use of a reference indicator to clearly identify the particular color of the end of service life indicator, wherein the above 
In response to Applicant’s argument that none of the cited reference teach that use life of the disposable particulate filtration mask is customizable based on at least one of particles to be filtered by the disposable particulate filtration mask and a location of the user when wearing the disposable particulate filtration mask, the examiner disagrees.  Wing discloses that the filtering material of the respirator canister may be used to remove many different types of impurities from air, wherein the impurity being removed is matched with a color-changing indicator such that the indicator will change colors when exposed to the air impurity (column 3, lines 22-29).  For example, phenolphthalein will turn pink when exposed to basic pH levels and methyl red will turn red when exposed to acidic pH levels.  Since the selection of a color-changing indicator will indicate when the filtering material has been exposed to different impurities which will affect the use life of the filtration mask, the filtration mask taught by the combination of Mason and Wing is able to be customized based on at least particles to be filtered.

Conclusion
The following prior art made of record and not relied upon is considered pertinent to the applicant’s disclosure: Gardner (US Patent 7,442,237) discloses a respirator filter comprising a number of adjacent colorimetric indicator elements, each configured to produce a distinct color change in response to detection of a predetermined level of penetration through a sorbent filter media of the respirator filter of a distinct chemical threat agent or threat agent category.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Rachael E. Bredefeld, can be reached on 571-270-5237.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair.  Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).  If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/KERI J NELSON/Primary Examiner, Art Unit 3786                                                                                                                                                                                                        3/25/2021